Case
Case 1:18-cv-02351-KLM
     1:18-cv-02351-KLM Document
                       Document 1-9
                                73 Filed
                                    Filed 03/14/19
                                          09/14/18 USDC
                                                   USDC Colorado
                                                        Colorado Page
                                                                 Page 11 of
                                                                         of 13
                                                                            13




                                                       DATE FILED: September 7, 2018 4:30 PM
  DISTRICT COURT, DENVER COUNTY, COLORADO
                                       FILING ID: 3A38AA71BA909
                                                       CASE NUMBER: 2018CV32713
  Court Address:     Denver City and County Building
                     1437 Bannock Street
                     Denver, Colorado 80202

  Plaintiff:         FARMLAND PARTNERS INC.

  v.
  Defendants:        ROTA FORTUNAE (WHOSE TRUE
                     NAME IS UNKNOWN), JOHN/JANE
                     DOES 2–10 (WHOSE TRUE NAMES                   ▲ COURT USE ONLY
                     ARE UNKNOWN)                                        ▲

  Attorneys for Plaintiff:                                        Case No.: 2018CV32713

  Scott F. Llewellyn
  Email: sllewellyn@mofo.com
  Atty. Reg. #: 34821
                                                                  Division: 376
  Kyle S. Pietari
  Email: kpietari@mofo.com
  Atty. Reg. #: 50157
  Morrison & Foerster LLP
  4200 Republic Plaza
  370 Seventeenth Street
  Denver, Colorado 80202-5638
  Telephone: 303.592.1500
  Facsimile: 303.592.1510

   PLAINTIFF’S RESPONSE TO DEFENDANT ROTA FORTUNAE’S MOTION TO
   RECONSIDER ORDER GRANTING SUBSTITUTED SERVICE OF JOHN/JANE
                              DOES 2–10




 dn-200984
                                                                                  EXHIBIT D-4
Case
Case 1:18-cv-02351-KLM
     1:18-cv-02351-KLM Document
                       Document 1-9
                                73 Filed
                                    Filed 03/14/19
                                          09/14/18 USDC
                                                   USDC Colorado
                                                        Colorado Page
                                                                 Page 22 of
                                                                         of 13
                                                                            13




        Plaintiff Farmland Partners Inc. (“Farmland Partners”) hereby responds to Defendant

 Rota Fortunae’s Motion to Reconsider Order Granting Substituted Service of John/Jane Does 2–

 10 (“Motion to Reconsider”):

                1.    As set forth in Farmland Partners’ Complaint, John/Jane Does 2–10 (the

 “Does”) are individuals or entities who, with Defendant Rota Fortunae, were part of a “short and

 distort” attack on Farmland Partners, including the publication of false and misleading

 statements about the company on the internet and on Twitter, from which they profited. Having

 failed to evade service itself, Rota Fortunae now seeks to help its co-conspirators to evade

 service.

                2.    As a threshold matter, in Colorado, “[m]otions to reconsider . . . are

 disfavored.” C.R.C.P. 121 § 1-15(11). “A party moving to reconsider must show more than a

 disagreement with the court’s decision. Such a motion must allege a manifest error of fact or law

 that clearly mandates a different result or other circumstance resulting in manifest

 injustice.” Id. The Motion to Reconsider makes no such showing. To the contrary, the Court’s

 Order was amply supported, regardless of whether Mr. Chanin currently represents the Does.

                3.    As Farmland Partners’ August 28, 2018 Motion to Allow Substituted

 Service on the Does (the “Motion for Service”) set forth in greater detail, on July 9, 2018,

 Mr. Matthew Mitzner, prior counsel for Rota Fortunae, wrote Farmland Partners on behalf of “a

 group of investors” who “have prepared and anticipate publishing an article.” (Mot. for Service

 ¶ 7 (emphasis added).)

                4.    That “article,” which was published on July 11, 2018, as an internet posting

 on the website Seeking Alpha under the byline “Rota Fortunae,” repeatedly described the authors
Case
Case 1:18-cv-02351-KLM
     1:18-cv-02351-KLM Document
                       Document 1-9
                                73 Filed
                                    Filed 03/14/19
                                          09/14/18 USDC
                                                   USDC Colorado
                                                        Colorado Page
                                                                 Page 33 of
                                                                         of 13
                                                                            13




 in the plural (“we”) and referred to Rota Fortunae’s “members, partners, affiliates, employees,

 and/or consultants” and “clients.” (Id. ¶ 9.) For example, the posting time and again spoke of

 what “we found,” “[w]e believe,” “[w]e know,” and “[w]e think,” and presented “[o]ur

 research,” and “our opinion,” thereby repeatedly indicating the involvement of multiple

 individuals.

                5.    In a subsequent email, Mr. Michael Stockham, then-counsel for

 Mr. Mitzner, similarly referenced multiple clients of Mr. Mitzner on whose behalf Mr. Mitzner

 wrote his July 9 letter to Farmland Partners. (Mot. for Service ¶ 12.)

                6.    Rota Fortunae added to the chorus when, in acknowledging the filing of the

 Complaint in this matter, it announced via Twitter that Farmland Partners “is suing us.” (Ex. A

 to Aff. from Kyle Pietari in Support of Plaintiff’s Motion for Substituted Service, August 7, 2018

 (emphasis added).)

                7.    On August 20, Mr. Chanin sent Farmland Partners’ counsel an email stating

 that he would “be representing Mr. Mitzner and his clients in this matter.” (Mot. for Service ¶ 17

 (emphasis added).)

                8.    On August 21, Mr. Chanin conferred with counsel for Farmland Partners

 regarding, among other issues, service of process on his clients other than Rota Fortunae (which

 had already been served pursuant to the Court’s earlier order on substituted service). Mr. Chanin

 stated that he was not authorized to accept service for any Doe Defendants, without in any way

 indicating that they did not exist, that he did not represent them, or that he could not contact

 them. (Mot. for Service ¶ 18.)



                                                   2
 dn-200984
Case
Case 1:18-cv-02351-KLM
     1:18-cv-02351-KLM Document
                       Document 1-9
                                73 Filed
                                    Filed 03/14/19
                                          09/14/18 USDC
                                                   USDC Colorado
                                                        Colorado Page
                                                                 Page 44 of
                                                                         of 13
                                                                            13




                9.    On August 23, counsel for Farmland Partners sent a letter to Mr. Chanin

 requesting that the Does reconsider permitting Mr. Chanin to accept service of process on their

 behalf, as their counsel, and stating that Farmland Partners planned to move for substituted

 service on the Does in this lawsuit, via delivery to Mr. Chanin, if the Does would not authorize

 him to accept service on their behalf. (Mot. For Service ¶ 19.)

                10.   Farmland Partners’ letter asked Mr. Chanin to state his position on such a

 motion by close of business on Monday, August 27, 2018. (Mot. for Service ¶ 19.) Mr. Chanin

 did not respond, not even to ask for more time, let alone to clarify (as he now asserts) that he

 does not represent the Does.

                11.   Given the absence of any response to its letter, Farmland Partners filed its

 Motion for Service on August 28, in hopes of promptly advancing this litigation so that the

 parties may proceed with discovery and litigate the case on the merits. After the Court granted

 the motion, Farmland Partners promptly served the Does as ordered by the Court.

                12.   At 9:27 a.m. on August 30, Mr. Chanin sent an email to Farmland Partners’

 counsel demanding that Farmland Partners withdraw the already-granted motion by noon the

 same day. Counsel for Farmland Partners replied that it would respond by close of business,

 which it did in a letter that was not attached to the Motion to Reconsider. That letter (attached

 hereto as Exhibit A) explained the reasons Farmland Partners had understood Mr. Chanin to

 represent the Does (including Mr. Chanin’s, Mr. Mitzner’s, and Rota Fortunae’s own

 statements), summarized the basis for Farmland Partners’ reasonable belief that collaborators

 with Rota Fortunae would be reasonably apprised of this action through Mr. Chanin (if any were

 not already aware of this action), and declined to withdraw the already-granted motion, in part

                                                  3
 dn-200984
Case
Case 1:18-cv-02351-KLM
     1:18-cv-02351-KLM Document
                       Document 1-9
                                73 Filed
                                    Filed 03/14/19
                                          09/14/18 USDC
                                                   USDC Colorado
                                                        Colorado Page
                                                                 Page 55 of
                                                                         of 13
                                                                            13




 because service had already been completed pursuant to the Court’s Order. Approximately two

 hours later, Rota Fortunae filed its Motion to Reconsider.

                13.   As has already been established in this case, substituted service is

 appropriate where a plaintiff made diligent efforts to serve defendants, further attempts would be

 futile, and the person to whom delivery of process is directed is reasonably calculated to give

 actual notice to the party upon whom service is to be effective.

                14.   The Motion to Reconsider does not dispute that Farmland Partners made

 diligent efforts to serve the Defendants other than Rota Fortunae, or that further service attempts

 by Farmland Partners would be futile. And service on Mr. Chanin is reasonably calculated to

 give actual notice to the Does, because even if Mr. Chanin is no longer counsel to the Does, he

 remains counsel to Rota Fortunae, the Defendant with whom the Does are alleged to have

 collaborated, and also to Matthew Mitzner, Rota Fortunae’s erstwhile counsel who told Farmland

 Partners that he represented Rota Fortunae and those working with Rota Fortunae in drafting and

 publishing the defamatory statements at issue.

                15.   The standard for substituted service is not whether Mr. Chanin is the perfect

 vehicle to guarantee actual service on all parties. Substituted service is instead intended for

 situations in which a defendant cannot be served personally, but process can be delivered to

 someone able to provide notice. See Minshall v. Johnston, 417 P.3d 957, 960 (Colo. App. 2018)

 (“Rule 4(f) recognizes that sometimes it will be difficult, if not impossible, to obtain

 personal service on a defendant. Thus, the rule prescribes an alternative method to effectuate

 service.”). As a person who, at the very least, represents the Defendant at the center of the

 conspiracy at issue here, Mr. Chanin can easily ensure any Does not already on notice of this

                                                   4
 dn-200984
Case
Case 1:18-cv-02351-KLM
     1:18-cv-02351-KLM Document
                       Document 1-9
                                73 Filed
                                    Filed 03/14/19
                                          09/14/18 USDC
                                                   USDC Colorado
                                                        Colorado Page
                                                                 Page 66 of
                                                                         of 13
                                                                            13




 matter are made aware of it via his client, Rota Fortunae, who worked with or for those Does.

 Accordingly, service through Mr. Chanin was reasonably calculated to give notice of this lawsuit

 to the Does.

                16.   Given Rota Fortunae’s own Twitter posting about this lawsuit, Farmland

 Partners’ service on Rota Fortunae (through Mr. Mitzner), and the entry of an appearance by

 counsel in this matter, it is extremely likely that all of the Does are already on notice of this

 litigation. Accordingly, the goal of reasonable notice to the Does has already been accomplished

 regardless of whether Mr. Chanin currently represents the Does or only Rota Fortunae. Further,

 because Rota Fortunae is a party actively engaged in this case, it is one through which notice is

 reasonably calculated to reach Rota Fortunae’s co-conspirators. The requirements for substituted

 service demand far less than what has been accomplished by Farmland Partners, and ordered by

 this Court.

                17.   The only support Rota Fortunae offers for its Motion to Reconsider is an

 affidavit from counsel stating (among other things) that “‘Rota Fortunae’ is an individual and the

 sole author of the at-issue article and tweets that are the subject of the complaint,” and “[t]here

 are no other persons or entities who worked on, with, or for ‘Rota Fortunae’ with regard to the

 at-issue statements and tweets.” (Affidavit of John A. Chanin in Support of Motion to

 Reconsider Order Granting Substituted Service of Fictitious Defendants John/Jane Does 2–10

 ¶¶ 4–5.) Mr. Chanin does not have personal knowledge regarding Rota Fortunae’s activities

 prior to his engagement as counsel in this matter. Instead, he can only be relying on information

 provided by Rota Fortunae, Mr. Mitzner, or others. Mr. Chanin’s affidavit omits the source for

 his statements or why he finds that source trustworthy given that he has just recently been

                                                    5
 dn-200984
Case
Case 1:18-cv-02351-KLM
     1:18-cv-02351-KLM Document
                       Document 1-9
                                73 Filed
                                    Filed 03/14/19
                                          09/14/18 USDC
                                                   USDC Colorado
                                                        Colorado Page
                                                                 Page 77 of
                                                                         of 13
                                                                            13




 retained. In any event, the affidavit cannot support the relief requested, particularly where it is

 contradicted by the prior statements of Rota Fortunae and its counsel regarding those working

 with or for Rota Fortunae (e.g., the numerous references to other “investors” and “clients”

 referenced above).

                18.   Further, Mr. Chanin’s affidavit does not address the claims in the Complaint

 against Defendants engaged in the short and distort attack whose culpability stems from acts

 beyond drafting or publishing the defamatory, false, and misleading posting at issue in this case.

                19.   Any such non-author Doe Defendants would have no claim to anonymity

 under the First Amendment. And even the Does who did collaborate with Rota Fortunae in

 drafting or publishing such falsehoods would not be entitled to the First Amendment protection

 claimed in the Motion to Reconsider. The decision in McIntyre v. Ohio Elections Commission,

 514 U.S. 334 (1995), cited in the Motion to Reconsider, bears no resemblance to this case. In

 McIntyre, the Court protected the anonymity of the distributors of campaign pamphlets because

 those publications constituted “core political speech,” which demanded “exacting scrutiny.” 514

 U.S. at 347. This matter, by contrast, involves an illegal short and distort scheme that is entitled

 to no such protection. While this issue will likely be litigated on full briefing soon, it is black

 letter law that the defamatory speech at issue here is not entitled to First Amendment protection.

 See Lawson v. Stow, 327 P.3d 340, 348 (Colo. App. 2014) (to retain constitutional protection,

 speech “must not contain a provably false factual connotation or, if it does, it must not be such

 that it could reasonably be interpreted as stating actual facts”).1



 1
  The Motion to Reconsider’s invocation of the attorney-client privilege as a basis to conceal the
 identity of any attorney’s client is also contrary to well-established law. See Wesp v. Everson, 33
                                                    6
 dn-200984
Case
Case 1:18-cv-02351-KLM
     1:18-cv-02351-KLM Document
                       Document 1-9
                                73 Filed
                                    Filed 03/14/19
                                          09/14/18 USDC
                                                   USDC Colorado
                                                        Colorado Page
                                                                 Page 88 of
                                                                         of 13
                                                                            13




                20.   Farmland Partners does not dispute whether Mr. Chanin knows who his

 current client is for purposes of this litigation. But Rota Fortunae’s Motion to Reconsider and

 Mr. Chanin’s affidavit both ignore the distinction between who Mr. Chanin represents in this

 litigation and what Rota Fortunae and others did to harm Farmland Partners, hard-working

 farmers, and innocent investors who rely on the integrity of the public markets. Mr. Chanin’s

 affidavit cannot conclusively resolve any dispute, including the important factual question of

 whether Rota Fortunae worked alone in executing its illegal short and distort scheme — and if

 not alone, how many and which people conspired with it, including those who traded with

 knowledge of the short and distort scheme and profited thereby. That is an issue for resolution

 via discovery, rather than motion practice regarding service. See, e.g., Colo. Gen. Assembly v.

 Lamm, 700 P.2d 508, 531 (Colo. 1985) (declining to prematurely decide “a factual question

 which should not be answered without the benefit of a fully developed factual record.”).

                21.   Finally, it is worth noting that Rota Fortunae’s filing of a motion to

 reconsider as to service on the Doe Defendants is itself a reason to deny the relief requested.

 Mr. Chanin attests that his sole current client in this matter is Rota Fortunae. But Rota Fortunae

 has no legitimate interest in trying to block substituted service on the Does. Rota Fortunae’s

 improper effort to remain anonymous, yet speak to this Court through counsel, in an attempt to

 help its co-conspirators evade service and avoid justice should not be countenanced.

                22.   Rota Fortunae’s Motion to Reconsider should be denied and this case should

 be delayed no further.



 P.3d 191, 199 n.15 (Colo. 2001) (“an attorney generally may not refuse to answer questions
 about the identity of a client”).
                                                7
 dn-200984
Case
Case 1:18-cv-02351-KLM
     1:18-cv-02351-KLM Document
                       Document 1-9
                                73 Filed
                                    Filed 03/14/19
                                          09/14/18 USDC
                                                   USDC Colorado
                                                        Colorado Page
                                                                 Page 99 of
                                                                         of 13
                                                                            13




 Dated: September 7, 2018

                                    Respectfully submitted,



                                    S/ Scott. F. Llewellyn
                                    Scott F. Llewellyn (Reg. No. 34821)
                                    Kyle S. Pietari (Reg. No. 50157)

                                    Morrison & Foerster LLP

                                    Attorneys for Plaintiff
                                    Farmland Partners Inc.

 Address of Plaintiff:

 Farmland Partners Inc.
 4600 South Syracuse Street
 Suite 1450
 Denver, Colorado 80237




                                       8
 dn-200984
Case
Case 1:18-cv-02351-KLM
     1:18-cv-02351-KLM Document
                       Document 1-9
                                73 Filed
                                    Filed 03/14/19
                                          09/14/18 USDC
                                                   USDC Colorado
                                                        Colorado Page
                                                                 Page 10
                                                                      10 of
                                                                         of 13
                                                                            13




                                 CERTIFICATE OF SERVICE


 I hereby certify that on this 7th day of September, 2018, a true and correct copy of the foregoing
 Response to Defendant Rota Fortunae’s Motion to Reconsider Order Granting Substituted
 Service Of John/Jane Does 2–10 was electronically filed via Colorado Courts E-Filing upon the
 following:

 John A. Chanin
 Katherine A. Roush
 Melanie MacWilliams-Brooks
 FOSTER GRAHAM MILSTEIN & CALISHER, LLP
 360 South Garfield Street, Suite 600
 Denver, Colorado 80209
 jchanin@fostergraham.com
 kroush@fostergraham.com
 mbrooks@fostergraham.com


 Dated: September 7, 2018

                                              Respectfully submitted,



                                              S/ Kyle S. Pietari
                                              Scott F. Llewellyn (Reg. No. 34821)
                                              Kyle S. Pietari (Reg. No. 50157)

                                              Morrison & Foerster LLP

                                              Attorneys for Plaintiff
                                              Farmland Partners Inc.

 Address of Plaintiff:

 Farmland Partners Inc.
 4600 South Syracuse Street
 Suite 1450
 Denver, Colorado 80237




                                                 9
 dn-200984
Case
Case 1:18-cv-02351-KLM
     1:18-cv-02351-KLM Document
                       Document 1-9
                                73 Filed
                                    Filed 03/14/19
                                          09/14/18 USDC
                                                   USDC Colorado
                                                        Colorado Page
                                                                 Page 11
                                                                      11 of
                                                                         of 13
                                                                            13




                                       DATE FILED: September 7, 2018 4:30 PM
                               EXHIBIT A
                                       FILING ID: 3A38AA71BA909
                                            CASE NUMBER: 2018CV32713
Case
Case 1:18-cv-02351-KLM
     1:18-cv-02351-KLM Document
                       Document 1-9
                                73 Filed
                                    Filed 03/14/19
                                          09/14/18 USDC
                                                   USDC Colorado
                                                        Colorado Page
                                                                 Page 12
                                                                      12 of
                                                                         of 13
                                                                            13

                                                4200 REPUBLIC PLAZA         MORRISON & FOERSTER LLP

                                                370 SEVENTEENTH STREET      BEIJING, BERLIN, BRUSSELS,
                                                                            DENVER, HONG KONG, LONDON,
                                                DENVER                      LOS ANGELES, NEW YORK,
                                                COLORADO 80202-5638         NORTHERN VIRGINIA, PALO ALTO,
                                                                            SAN DIEGO, SAN FRANCISCO, SHANGHAI,
                                                                            SINGAPORE, TOKYO, WASHINGTON, D.C.
                                                TELEPHONE: 303.592.1500
                                                FACSIMILE: 303.592.1510

                                                WWW.MOFO.COM




   August 30, 2018                                                         Writer’s Direct Contact
                                                                           +1 (303) 592.2204
                                                                           SLlewellyn@mofo.com



   BY EMAIL

   John A. Chanin
   Foster Graham Milstein & Calisher, LLP
   360 South Garfield Street
   Suite 600
   Denver, CO 80209

   jchanin@fostergraham.com


   Re:       Farmland Partners Inc. v. Rota Fortunae (Whose True Name Is Unknown),
             John/Jane Does 2–10 (Whose True Names Are Unknown), 2018-CV-32713

   Dear Mr. Chanin:

   I write in response to your email from this morning, August 30, 2018, in which you
   requested that we withdraw our motion for substituted service on the Doe defendants. Given
   that the motion was already granted and service was already complete pursuant to the Court’s
   order prior to our receipt of your email, there is nothing to withdraw.

   Further, while you now indicate that you represent only one Defendant (the author Rota
   Fortunae), prior communications from Rota Fortunae and its counsel repeatedly referenced
   multiple individuals working with or for Rota Fortunae, all of whom are Defendants in this
   matter. For example:

         •   On July 9, counsel for Rota Fortunae Matthew Mitzner sent a letter to Farmland
             Partners stating that he represented “a group of investors” (emphasis added), not just
             an individual author, and that “they have prepared and anticipate publishing an
             article.”
         •   On July 11, Rota Fortunae’s posting on Seeking Alpha stated that readers “should
             assume” that Rota Fortunae’s “members, partners, affiliates, employees, and/or
             consultants” and “clients” had short positions in Farmland Partners’ stock as of the
             date of the posting’s publication.




   dn-200960
Case
Case 1:18-cv-02351-KLM
     1:18-cv-02351-KLM Document
                       Document 1-9
                                73 Filed
                                    Filed 03/14/19
                                          09/14/18 USDC
                                                   USDC Colorado
                                                        Colorado Page
                                                                 Page 13
                                                                      13 of
                                                                         of 13
                                                                            13




   John A. Chanin
   August 30, 2018
   Page Two


       •   On July 20, Michael Stockham, counsel for Rota Fortunae’s counsel Mr. Mitzner,
           referenced Mr. Mitzner’s “clients,” on whose behalf Mr. Mitzner wrote a letter to
           Farmland Partners (emphasis added).

   Additionally, your communications to us also indicated that you represented multiple
   individuals:

       •   On August 20, you said in an email that you would “be representing Mr. Mitzner and
           his clients in this matter” (emphasis added).
       •   On August 21, you told us in a phone call that you were not authorized to disclose
           the identities of any “defendants” in this lawsuit, or accept service on behalf of any
           “defendants” in this lawsuit, rather than specifying that you represented only an
           individual author (as you now indicate in your email).

   Accordingly, our motion for substituted service was consistent with the evidence regarding
   the existence of multiple individuals working with or for Rota Fortunae, or otherwise
   responsible for the harm caused to our client. Of course, we understand that you may reserve
   the right to put on evidence in an attempt to show that the individual author you represent
   acted alone, notwithstanding his statements and those of his former and current counsel. And
   if there are efficient ways to streamline this case, we are willing to discuss proffers of
   evidence to obviate the need to pursue certain Defendants or claims. But that has nothing to
   do with our following the Court’s directive to promptly complete service and work towards a
   case management order. We will not withdraw our motion.

   Finally, any misunderstanding regarding the scope of your representation is attributable to
   your failure to respond to our letter until not only after we filed the motion for substituted
   service, but also after the Court granted it. As you know, in our August 23 letter, we
   requested that you state your position on such a motion by close of business on August 27.
   Because you did not respond by August 27 as requested — even if only to request additional
   time to consider your position — we properly filed the relevant motion on August 28,
   accurately presenting the course of the parties’ conference regarding the motion to the Court.
   Your email sent after the Court granted the motion and we completed service as ordered
   obviously came too late for any consideration, let alone reflection, in the already-filed
   motion and attached materials.

   Sincerely,

   /s/ Scott F. Llewellyn
   Scott F. Llewellyn




   dn-200960
